internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl plr-105981-99 date date legend index number number release date corp x corp y corp z date a date b date c cpa firm dear this replies to a letter dated date requesting a ruling under sec_301_9100-3 for an extension of time to file with the internal_revenue_service the statement required by sec_1_897-2 and sec_1_1445-2 certifying that an interest in corp x was not a u s real_property interest as defined under sec_897 on or days before date a the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations plr-105981-99 submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process corp y was a u s_corporation corp z is a foreign_corporation and owned all of the stock of corp y in a series of transactions that is stated as qualifying as a reorganization under sec_368 f reorganization corp z exchanged all of its corp y stock for corp x stock prior to the f reorganization corp y had determined that it had not been a u s real_property holding corporation under sec_897 cpa firm was responsible for all federal tax aspects relating to the f reorganization including all applicable statements and notices and corp y and corp x relied upon cpa firm to satisfy all statement and notice requirements as a result cpa firm prepared in draft form the statement for corp y to send to corp z indicating that it was not a u s real_property holding corporation in addition cpa firm prepared in draft form the notice for corp y to send to the irs indicating that the stock of corp y was not a u s real_property interest on date b these documents were delivered to corp y at that time cpa firm was not aware that corp z had already transferred its corp y shares to corp x on date a the actual share transfer was handled by corp y’s outside counsel and there was a lack of coordination between cpa firm outside counsel and the taxpayers on this matter because of the inadvertent failure to comply with the statement and notice requirements withholding_tax was due under sec_1445 on date c sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement treas reg provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in plr-105981-99 sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts and circumstances of this case we conclude that the standards of sec_301_9100-3 have been satisfied accordingly corp x is granted an extension of time until days from the date of this ruling letter to file with the internal_revenue_service the statement required by sec_1_897-2 and sec_1_1445-2 certifying that an interest in corp y was not a u s real_property interest as defined under sec_897 on or days before date a no opinion is expressed as to whether the f reorganization qualified as a reorganization within the meaning of sec_368 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
